Exhibit Execution Copy This SUBORDINATION AGREEMENT (this “Agreement”), dated as of June30, 2008 is among MRU Holdings, Inc., a Delaware corporation (the “Company”), Battery Ventures VII, L.P., a Delaware limitedpartnership (“BV7”), Battery Investment Partners VII, LLC, a Delaware limitedliability company (“BIP7” and together with BV7, collectively, the “Subordinated Creditors,” and individually, each, a “Subordinated Creditor”), the Buyers (as defined in the Purchase Agreement described below), and Viking Asset Management, LLC, a California limited liability company, in its capacity as collateral agent for itself and for the Buyers (including any successor agent, hereinafter, the “Collateral Agent”). R E C I T A L S A.Company has executed and delivered to the Buyers those certain secured senior notes dated as of October 19, 2007 (as any of the same may be amended, supplemented, restated or modified and in effect from time to time, collectively, the “Note”).The Note was issued pursuant to that certain Securities Purchase Agreement dated as of October 19, 2007 (as the same has been and hereafter may be amended, modified, supplemented or restated, the “Purchase Agreement”) by and among the Company and Buyers, and pursuant to which the Buyers have made certain loans (“Loans”) to Company. B.Each of Embark Corp., a Delaware corporation, Embark Online, Inc., a Delaware corporation, Goto College Holdings Inc., a Delaware corporation, iempower, Inc., a Delaware corporation, MRU Originations, Inc., a Delaware corporation and MRU Universal Guaranty Agency, Inc., each such entity, together with each other person or entity who becomes a party to the Guaranty (as defined herein) by execution of a joinder in the form of Exhibit A attached thereto, is referred to individually as a “Viking Guarantor,” and collectively as the “Viking Guarantors”) have executed a Guaranty dated as of October 19, 2007 (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Guaranty”) in favor of the Collateral Agent in respect of Company’s obligations under the Purchase Agreement and the Note. C.The Company has issued to each Subordinated Creditor shares of the Company’s Series B-2 Convertible Preferred Stock, par value $0.001 per share (the “Series B-2 Stock”), with the relative rights and preferences set forth in the Certificate of Designation attached hereto as Exhibit A (the “COD”) with an original issue price of $2.25, and pursuant to which the Company has agreed that (i) the Series B-2 Stock together with the accrued but unpaid dividends thereon shall convert automatically into the same class of equity securities as shall be issued and sold by the Company to new investors in the first sale of equity securities (the “Equity Securities”) that shall take place after the date of issuance of the Series B-2 Stock in which the proceeds to the Company from the sale will equal or exceed $75,000,000 (inclusive of the consideration received for the Series B-2 Stock) and in which a single investor or a group of related investors provides 60% of the total proceeds (the “Automatic Conversion”); or (ii) in the event the Automatic Conversion does not occur on or before September 30, 2008, each Subordinated Creditor may elect to convert the Series B-2 Stock and accrued but unpaid dividends thereon into common stock of the Company (the “Optional Conversion”), in each case in accordance with the terms of such Series B-2 Stock and the COD.In addition, in connection with the Series B-2 Stock, the Company has issued to the Subordinated Creditors five year warrants to purchase in the aggregate 659,132 shares of common stock of the Company at a per share exercise price of $2.25 (collectively, the “Warrants” and individually, each, a “Warrant”) in exchange for $0.125 per each share of common stock that can be purchased with Warrants. NOW, THEREFORE, in reliance upon this Agreement, and as required by the terms of the Purchase Agreement, and for other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the parties hereto hereby agree as follows: 1.
